IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


REJI SMITH,

              Appellant,

 v.                                                       Case No. 5D15-3245

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 8, 2016

3.850 Appeal from the Circuit
Court for Citrus County,
Richard A. Howard, Judge.

Reji Smith, Cross City, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
and L. Charlene Matthews, Assistant
Attorneys General, Daytona Beach, for
Appellee.

PER CURIAM.

       Reji Smith appeals the summary denial of his motion for post-conviction relief filed

pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial of

claims (2), (3), (4), and (5). However, as the State properly concedes, the attachments

to the trial court’s order do not conclusively refute Smith’s first claim. Accordingly, we

reverse the trial court’s denial of claim (1) and remand for the trial court to either attach
records conclusively refuting Smith’s claim, or in the alternative, hold an evidentiary

hearing.

      AFFIRMED, in part; REVERSED, in part; REMANDED.

EVANDER, WALLIS and LAMBERT, JJ., concur.




                                          2